               Case 1:15-cv-09878-ER Document 93 Filed 06/17/21 Page 1 of 2
                                       Taylor English Duma LLP 1600 Parkwood Circle, Suite 200, Atlanta, Georgia 30339
                                       Main: 770.434.6868 Fax: 770.434.7376 taylorenglish.com




                                                                                                 Gerald B. Kline
                                                                                            Direct: 678-336-7176
                                                                                Email: gkline@taylorenglish.com


                                              June 15, 2021
Via ECF Filing:
Honorable Edgardo Ramos
United States District Judge
United States District Court for the
   Southern District of New York
40 Foley Square
New York, NY 10007-1502

         Re: Artists Rights Enforcement Corp. v. The Estate of Joseph Robinson,
             Jr. et al; 15 Civ. 9878 (ER);

                Joint Application for Temporary Suspension of Case Discovery Plan
                             and Scheduling Order Pending Mediation

Dear Judge Ramos:

        Eric Roman (of Arent Fox LLP) represents the Plaintiff (“AREC”) in the above-captioned
civil case; and I (of Taylor English Duma LLP) represent the Defendants (“Sugar Hill”). Pursuant
to Local Rules 5.2(b) and 7.1(d) of the United States District Court for the Southern District of
New York (the “Local Rules”) and for the reasons advanced below, the parties through counsel
hereby jointly apply for an order that temporary suspends the Case Discovery Plan and Scheduling
Order entered on April 29, 2021 (the “Order”).

        During the judicial status conference on April 14th, Mr. Roman and I stated that the parties
have agreed to mediate their disputes in this civil proceeding and in the concurrent one filed in the
Supreme Court of the State of New York/County of New York. Since then, counsel have agreed
to informally exchange documents that will aid the mediation process. To reduce legal fees, Sugar
Hill is also proposing that the parties jointly engage a forensic accountant who is experienced in
entertainment industry royalty disputes, to review relevant accounting records and render certain
findings that could aid the mediation process and benefit the mediator. Thus, no formal civil
discovery requests have been served to date per the Order.

        Also, the Taylor English Duma attorney who is Sugar Hill’s relationship and originating
partner has announced he is moving his practice along with several other entertainment attorneys
to a multi-city law firm that has a New York office. That partner will be taking these Sugar Hill
suits with him and assigning them to a litigator in his new firm, to be followed by substitution of
counsel herein, just as Mr. Charap transitioned from the Akerman firm to the Arent Fox firm earlier
this year, bringing AREC’s litigation with him.




02059395Ͳ1
               Case 1:15-cv-09878-ER Document 93 Filed 06/17/21 Page 2 of 2

                                                                        Honorable Edgardo Ramos
    taylor english                                                                 June 15, 2021
                                                                                          Page 2


        Given the foregoing activities and developments, we jointly request that the Court enter an
order nunc pro tunc to the 15th day of September, 2021 that: (i) stays the time milestones and
pretrial activities enumerated in the Order pending mediation; (ii) schedules a conference on July
31, 2021 wherein counsel shall report on the status of the case, including mediation and
substitution of counsel; and (iii) makes such further and other orders with respect to the Case
Discovery Plan and Scheduling Order as the Court deems necessary and proper for the
management of this proceeding. 

         We thank the Court for its consideration of this Joint Application.

                                                              Respectfully,

                                                              s/ Gerald B. Kline 
                                                              Gerald B. Kline
                                                              Counsel for Defendants
                                                              TAYLOR ENGLISH DUMA LLP


s/ Eric Roman
Eric Roman, Esq.
Counsel for Plaintiff
Arent Fox LLP | Attorneys at Law
1301 Avenue of the Americas, Floor 42
New York, NY 10019-6040
(D) 212.492.3283; (M) 347.501.2569
eric.roman@arentfox.com



Discovery is hereby stayed. A status conference will be held on August 6, 2021 at 3:30 pm by
telephone. The parties are instructed to call (877) 411-9748 and enter access code 3029857#
when prompted.
SO ORDERED.



                                                                 6/17/2021




02059395Ͳ1
